NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

PANTHER TRACE HOMEOWNERS                 )
ASSOCIATION, INC.,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4676
                                         )
THOMAS THOMPSON; DEIDRE                  )
THOMPSON; and DEUTSCHE BANK              )
NATIONAL TRUST CO., as trustee           )
for the registered holders of New        )
Century Home Equity Loan Trust,          )
Series 2005-B Asset Backed Pass-         )
Through Certificates,                    )
                                         )
             Appellees.                  )
                                         )

Opinion filed January 9, 2019.

Appeal from the Circuit Court for
Hillsborough County; Sandra Taylor,
Senior Judge.

Leslie M. Conklin, Clearwater, for
Appellant.

Paul M. Messina, Jr. and Michelle M.
Gervais of Blank Rome LLP, Tampa, for
Appellee Deutsche Bank National Trust
Co.

No appearance for remaining Appellees.


PER CURIAM.
            Affirmed.




LaROSE, C.J., and KELLY and BLACK, JJ., Concur.